  Case 2:19-cv-03870-RRM-RLM Document 24 Filed 04/21/20 Page 1 of 1 PageID #: 97




                                               April 21, 2020

Via ECF
Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


                                       Re:     Roberta Ludwig v. Marianne Tasker
                                               Docket No.: 2:19-CV-03870 (RRM) (RLM)


Dear Judge Mann:

        Please allow this to serve as the party’s joint request for a further eight (8) week extension of for
each of the already modified discovery deadlines, with fact discovery ending on July 21, 2020. The
parties have been unable to conduct depositions and expert reports due to the Covid-19 pandemic, but
are interested in mediation once they are held. The plaintiff is in her mid 60’s, resides in Florida, and is
currently unable to safely travel to New York. The defendants reside in Canada and are also precluded
from traveling. This is the party’s second joint request for an extension on this matter.

       Thank you in advance for your consideration.


                                               Very truly yours,

                                               Balsam Law Firm, PLLC,




                                               Howard A. Balsam, Esq.

HAB/nm
Cc:  Shaun Malone, Esq. via ECF
